Citation Nr: 1128535	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  03-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for hypertension.

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in September 2006.  A transcript of the hearing is of record.

In August 2007 and March 2008 the Board remanded the Veteran's claim for additional development.  Pursuant to the March 2008 Board remand, all development regarding obtaining treatment records from VA medical facilities in Chattanooga, Tennessee, and Birmingham, Alabama, for the period of January 1, 1967 to December 31, 1981, has been completed.  In May 2010 the Board again remanded the Veteran's claim for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension began during active service.  He also claims that it is secondary to his service-connected PTSD.

In its most recent remand in May 2010, the Board instructed that the Veteran was to be scheduled for a VA examination to determine the nature and etiology of his claimed hypertension.  The RO sent the Veteran a letter dated May 10, 2010, which notes that a VA Medical Center (VAMC) would notify him of the date, time, and place of his examination.  A document from a VAMC in Birmingham, Alabama, notes that the Veteran was a "no show" for his May 24, 2010, VA examination.  There, is however, no letter of record from the VAMC in Birmingham, Alabama, to the Veteran notifying him of the place and time of his VA examination.  The Board notes that the Veteran has attended numerous previous inadequate VA examinations in conjunction with his claim of service connection for hypertension and, as there is no document of record indicating that the Veteran was ever notified of the time and place of his May 2010 examination, he should again be scheduled for a VA examination.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  A fourth remand is therefore necessary so that the Veteran can be provided with an adequate VA examination.  38 C.F.R. § 19.9.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  Include in the claim folder a copy of the letter from the scheduling VAMC to the Veteran notifying him of the time and place of his examination.  The examiner must provide the following opinions:

A.  Whether it is at least as likely as not that the Veteran's current hypertension had its onset during active service or within one year following active service.

B.  If not, whether it is at least as likely as not that the Veteran's hypertension is otherwise related to service. The examiner is alerted to the fact that a disease or disability need not have its onset during active service for it to be found to be etiologically related to service.

C.  If neither A nor B above is answered in the affirmative then, whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated by his service connected PTSD.

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner is to specifically note and comment on the February 1967 separation examination report showing the Veteran's diastolic blood pressure reading of 88 (132/88), the VA examination report dated in August 1968 showing a diastolic blood pressure reading of 80 (128/80), and the private medical report dated in November 1969 showing a diastolic blood pressure reading 90 (134/90).  
Additionally, the examiner is to discuss in his opinion a document submitted by the Veteran's representative in July 2011 titled "Associated Conditions of PTSD," which indicates that studies have shown people with PTSD are at increased risk for hypertension.  A detailed rationale for all medical opinions should be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, any needed additional development should be accomplished.  The claim should then be readjudicated and the RO must specifically discuss the document submitted by the Veteran's representative in July 2011 titled "Associated Conditions of PTSD."  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal and allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


